Citation Nr: 1103981	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO. 09-08 103	)	DATE
	)


On appeal from the  
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for status post laminectomy, 
lumbar spine (claimed as back condition).

3. Entitlement to service connection for lymphomas.

4. Entitlement to service connection for neuropathy of the 
fingers and legs.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 
1987.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

On November 23, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed. 
38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204 (2010). 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204. In the present 
case, the appellant , through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration. Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


